Citation Nr: 1124511	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-37 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability due to a November 1999 surgery, to include the Veteran's pre and post surgical care for hyperparathyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to November 1945 and from February 1948 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  In February 2010, the Veteran testified at a hearing before the undersigned.  In May 2010, the Board reopened the claim and remanded it for further development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The May 2010 Board decision and remand referred to the Agency of Original Jurisdiction (AOJ) for appropriate action a July 2003 claim for an increased rating for a right partial lobectomy.  However, this issue was not thereafter adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is once again referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the competent and credible medical evidence of record does not show that the treatment the Veteran received for his hyperparathyroidism since he first discovered a lump in his neck in 1993, including his November 1999 surgery and his postoperative care, caused additional disability because of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or was due to an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for additional disability due to a November 1999 surgery, to include pre and post surgical care for hyperparathyroidism have not been met.  38 U.S.C.A. §§ 1151, 1732, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361, 3.800 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Although element (3) is not implicated in a section 1151 claim, notice must arguably be given for the other elements. 

Initially, the Board notes that in the current appeal there is no issue as to providing an appropriate application form or veteran status.  

Next, the Board finds that written notice provided in June 2008, prior to the July 2008 rating decision, along with the notice provided in May 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing the assignment of disability ratings and effective dates as also required by the Court in Dingess, supra.  Moreover, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the RO obtained and associated with the record all of the Veteran's San Diego and Tucson VA Medical Centers records related to his treatment for his hyperparathyroidism since he first discovered a lump in his neck in 1993, his November 1999 surgery records, and his postoperative care records.  The record also includes treatment records and/or statements in support of claim from Timothy Herr, M.D. and Khidir Osman, M.D.  Moreover, the Board finds that the medical opinion the VA obtained in July 2010 both substantially complies with the Board's May 2010 remand instructions and is adequate to adjudicate the claim because the examiner reviewed the record on appeal, and thereafter provided the requested opinions based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he is entitled to compensation under section 1151 due to the treatment he received from VA for his hyperparathyroidism since he first discovered a lump in his neck in 1993 to include the residuals from the subtotal parathyroidectomy, right thyroid lobectomy, parathyroidectomy, and autotransplantation of the right superior thyroid into left sternocleidomastoid muscle he underwent in November 1999, and his subsequent postoperative care.  He argues he has exertional shortness of breath, a lump in his throat, and hypercalcemia, among other residuals.  It is also requested that the Veteran be afforded the benefit of the doubt. 

In this regard, because the Veteran's claim for benefits in accordance with the provisions of 38 U.S.C.A. § 1151 was received by VA in May 2008, controlling laws and regulations provide that in order to warrant compensation he must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

On November 4, 1999, the Veteran underwent a subtotal parathyroidectomy, right thyroid lobectomy, parathyroidectomy, and autotransplantation of the right superior thyroid into left sternocleidomastoid muscle. The November 4, 1999, hospital discharge summary notes that during the surgery the right inferior parathyroid gland was not located, but that the left inferior and superior as well as the half of the right superior thyroid glands were excised and confirmed by frozen section. According to the discharge summary, the veteran tolerated the procedure well and was in stable condition when he was transferred to the recovery unit. Post-operatively, he had no complaints of shortness of breath or evidence of neck hematoma on examination. On the second post-operative day, the veteran had no complaints and was discharged at that time.

The treatment records show and the veteran acknowledges that he underwent surgical intervention in large part to reduce his high calcium level. Since 1993, the veteran has been noted to carry calcium levels ranging from 10.3 to 10.7. His post-operative calcium level was 10.4. Although the surgery failed to reduce the veteran's hypercalcemia, this does not equate to "additional disability." The calcium readings also establish that there is no objective medical evidence establishing an increase in the severity of his hypercalcemia that could be construed as additional disability.

The operative report documents an "extremely large" multinodular goiter of the bilateral thyroid glands, measuring over six centimeters in vertical dimension and each segmental goiter was approximately three centimeters in diameter. The nature of the surgical intervention on November 4, 1999, was to excise much of this mass. On VA examination in March 2004, a midline lower neck mass was observed to be developing; however, the mere failure of the surgery from preventing recurrence does not amount to additional disability. 

The discharge summary clearly reports the veteran had no complaints of shortness of breath postoperatively, and he was discharged on the second postoperative day with no complaints. The veteran is service connected for bronchiectasis, status post lobectomies, rated as 30 percent disabling, and he acknowledges that he had a certain level of dyspnea prior to the VA surgery at issue but that the level of dyspnea increased within a few days after hospital discharge. The objective medical evidence disputes this contention. The veteran underwent pulmonary function tests in April 2002. The findings were not significantly reduced from 1992 results and were consistent with his prior lobectomies, according to the March 2004 VA examiner. Notably, the March 2004 VA examiner specifically concluded that the Veteran had not sustained additional disability as a result of VA treatment, which was described as appropriate.  It was specifically noted, with regard to exertional shortness of breath, there was no basis for relating this symptom to his surgery.  It was noted that hyperparathyroidism does not cause shortness of breath.  This opinion was based on a claims file review and a physical evaluation of the Veteran. 

In summary, the medical evidence shows that VA treatment was not entirely successful in curbing several of the veteran's parathyroid symptoms, but such failure, by itself, does not amount to additional disability. In this case, the medical evidence shows the veteran's dyspnea and hypercalcemia after the surgery were no worse than they were immediately before the surgery, and reduction of the throat mass improved the veteran's condition for several years; the new mass on the neck is no worse than the multiple masses he had before the surgery at issue.

Even if the Board were to assume that the Veteran did indeed sustain additional disability as a result of VA treatment, there is still no evidence suggesting "negligent" treatment or evidence suggesting that any additional disability was an event not reasonably foreseeable. 

Pursuant to the Board's remand in May 2010, the claims file was again provided to the March 2004 VA examiner to render an additional opinion on unresolved issues in this case. The Veteran was not examined again.  However, the examiner reviewed the claims file and provided an accurate and detailed history in the July 2010 examination report. In addition, the examiner indicated that a certified endocrinologist had also reviewed the opinion and analysis and agreed with the conclusions. These conclusions will be discussed, below. 

The Board will first consider the "negligence" question.  The July 2010 examiner concluded the following:

[As opined at the March 2004 VA examination, it is] '[m]ore likely than not the Veteran has persistent, hyperfunctioning parathyroid adenoma after his subtotal parathyroidectomy, which included the identification and excision of one apparent parathyroid adenoma.  This is a not rare outcome (occurring in approximately 10% of cases), despite appropriate surgical management.  A review of the literature showed a consensus that there is no value to preoperative imaging to localize an adenoma prior to bilateral neck exploration, which was the procedure this patient underwent' . . .  I would further add that intra-operative PTH measurement, which is now available and might (although might not) have been useful, was not available in 1999.

Based on this it is less likely as not that the proximate cause of the Veteran's current condition was carelessness, negligence, lack of proper skill, or similar instance of fault on VA's part in furnishing the Veteran's treatment for his hyperparathyroidism since 1993, including the November 1999 surgery.

As to the "not reasonably foreseeable" question, the Board notes after a review of the record on appeal and an examination of the claimant, the July 2010 VA examiner provided VA with the following expert medical opinion: 

. . . it is uncommon but not rare that there are two concurrent parathyroid adenomas.  In this case there is the additional factor that only three out of the four parathyroid glands could be identified during the 1999 surgery. UpToDate reports that bilateral neck exploration/parathyroidectomy is curative [in] 93 to 98% of the veterans, with the remainder likely related to factors including an unidentified second adenoma such as is the case here.  Therefore, it is at least as likely as not that it was foreseeable that the surgery might not be fully curative and that there could be persistent or recurrent hyperparathyroidism and even the later development of a parathyroid mass.  

The above opinions by the July 2010 VA examiner that the Veteran's treatment for his hyperparathyroidism was not negligent and that his subsequent problems were not attributable to an event not reasonably foreseeable are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Moreover, the Board does not find the Veteran's or his representative's personal hearing testimony and/or writings to be competent evidence of negligence or an event that was not reasonably foreseeable because answering these questions requires special medical training and therefore they are determinations "medical in nature" and not capable of being made by lay persons.  Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Veteran argues that he was essentially forced to undergo the surgery or risk not receiving additional treatment from a specialist. It is clear that the surgery was not forced upon him.  Rather, he signed the informed consent form prior to surgery, signifying his agreement to be operated upon. 

Furthermore, the Board places great probative value on the July 2010 VA examiner's opinions regarding negligence and what events are not reasonably foreseeable as it is the only competent evidence addressing the critical etiological issue in this case.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record is against the claim.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for additional disability due to a November 1999 surgery, to include pre and post surgical care for hyperparathyroidism, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


